 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FORREST KENDRID,                                   No. 2:21-cv-0612 KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    L.MILLER, et al.,
15                        Defendants.
16

17          Plaintiff is a civil detainee. On April 19, 2021, plaintiff filed a request for reconsideration

18   of the April 8, 2021 order requiring plaintiff to submit the filing fee or an application to proceed

19   in forma pauperis. Plaintiff states that he was found not guilty by reason of insanity under

20   California Penal Code Section 1026 and therefore is not required to provide copies of his prison

21   trust account statements or pay the court’s filing fee because he is not a state prisoner under the

22   Prison Litigation Reform Act (“PLRA”). (ECF No. 5.)

23          Plaintiff is correct that as a civil detainee, if he is granted leave to proceed in forma

24   pauperis, he will not be required to pay the court’s filing fee in installments or submit a six month

25   trust account statement because he is not subject to the PLRA. The order directing plaintiff to file

26   an application or pay the fee included a footnote that incorrectly advised that he will still be

27   required to pay the filing fee in installments even if his request to proceed in forma pauperis is

28   granted. (ECF No. 3 at 1 n.1.) The motion for reconsideration is granted and the footnote in the
                                                        1
 1   April 8, 2021 order is disregarded. If plaintiff is granted leave to proceed in forma pauperis, the

 2   filing fee will be waived. However, plaintiff is still required to submit an application to proceed

 3   in forma pauperis before his request can be granted because the application provides the court

 4   with the information necessary to determine his eligibility. To date, plaintiff has not provided the

 5   required application.

 6             Therefore, IT IS HEREBY ORDERED that:

 7             1. Plaintiff’s request for reconsideration (ECF No. 5) is granted; if plaintiff is granted

 8   leave to proceed in forma pauperis, the filing fee will be waived.

 9             2. Within thirty days of service of this order, plaintiff shall submit an application to

10   proceed in forma pauperis on the form provided by the Clerk of the Court.

11             3. The Clerk of the Court is directed to send plaintiff an application to proceed in forma

12   pauperis (nonprisoner).

13   Dated: April 28, 2021

14

15
     /kend0612.rec
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
